Pee Cueiam.
Tbis is an action to recover damages for personal injury. Tbe plaintiff, wbo was a deputy sheriff, served a capias ad testi-ficandum on tbe defendant. Tbe defendant requested tbe plaintiff to permit bim to go to tbe county seat of Avery in bis own car. He was unable to start tbe engine and requested tbe plaintiff to use tbe crank, and wben tbe plaintiff undertook to do so tbe motor “back-fired” and caused tbe crank to strike and injure tbe plaintiff’s band and arm. At tbe close of tbe evidence tbe court dismissed tbe action as in case of nonsuit, and tbe plaintiff excepted and appealed.
Upon an inspection of tbe entire record we are of opinion tbat tbe judgment should be affirmed.
Affirmed.